Citation Nr: 0635723	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from October 1984 to September 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board remanded this matter in October 2005.


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
psychiatric examination.

2.   A psychiatric disorder is not related to the veteran's 
active service. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service and may not be presumed to 
have been so incurred. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-121.

In a June 2002 letter, the RO provided the veteran with 
notice of the evidence required to substantiate a claim for 
service connection.  This letter also described VA's duty to 
assist the veteran in the development of her claim and 
informed the veteran what information and evidence VA would 
be responsible for obtaining and what evidence VA would 
assist her in obtaining.  Additionally, this notice advised 
the veteran to submit any relevant evidence in her 
possession.  This notice complied with the Pelegrini timing 
requirements, as it was provided prior to the January 2003 
rating decision on appeal.  

The Board notes that the RO did not provide the veteran with 
information regarding establishing a disability rating and an 
effective date for the disability on appeal, should service 
connection be awarded.  However, as the Board concludes below 
that there is a preponderance of the evidence against the 
veteran's claim for service connection, the Board concludes 
that failure to provide such notice constitutes harmless 
error.

B.  Duty to Assist

The RO has obtained the service medical records and pertinent 
post-service medical records identified by the veteran and 
has associated those records with the claims file.  The Board 
notes that the veteran has indicated the existence of Social 
Security Administration (SSA) records.  In her application 
for compensation, the veteran stated that she receives income 
from Social Security.  However, the Board is not required to 
obtain these records, as there is absolutely nothing in the 
record on appeal which would lead the Board to believe that 
they contain any information which would be pertinent to 
these claims.  That is, there is no indication that the SSA 
records would contain any medical or other evidence which 
show that the veteran's claimed disabilities were present in 
service or would tend to relate such disabilities to his 
military service.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-
2 (1997).
  
In the October 2005 remand, the Board requested that the 
veteran undergo a VA examination.  In A December 2005 letter, 
the veteran was advised that she would be scheduled for an 
examination and that her claim could be denied if she failed 
to report for the examination.  The veteran subsequently 
failed to report for the scheduled January 2006 VA 
examination.  VA regulations provide that, when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated on the evidence of record.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  She must be prepared 
to meet her obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.326(a) (2006).  
The veteran has not satisfied her responsibilities in the 
development of her claim.

Having determined that the duty to assist has been satisfied 
in this case, the Board will proceed to consider the 
veteran's appeal.



II.  Analysis of Claim

The veteran seeks service connection for a psychiatric 
disorder.  She contends that the conditions for which she is 
currently undergoing treatment, including depression and 
anxiety, are related to mixed personality disorder that was 
diagnosed during service. 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including psychosis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, disability 
resulting from a mental disorder that is superimposed on a 
personality disorder may be service-connected.  38 C.F.R. § 
4.127 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from October 1984 to September 
1985.  A review of the service medical records reveals that 
no psychiatric conditions were noted during the veteran's 
August 1984 enlistment examination.  Service records show 
that the veteran was reprimanded in July 1985 for using 
profanity toward a superior officer.  She was referred for a 
mental status evaluation,  after which a diagnosis of mixed 
personality disorder was rendered.  The examiner's report, 
dated in July 1985, indicates that he found no psychiatric 
disease or defect warranting disposition through medical 
channels.  However, the examiner found it unlikely that 
efforts to develop the veteran into a satisfactory member of 
the military would be successful.  He recommend 
administrative separation from service.  

The post-service evidence of records contains no evidence 
that psychosis manifested to a compensable degree within  
one-year of separation.  Evidence in this case includes 
medical records dated from 1991 to 2001.   Medical records 
dated in 1991 reflect diagnoses of major depression and 
borderline personality disorder. Other medical records in 
evidence contain diagnoses of depression, post-traumatic 
stress disorder, borderline personality disorder and paranoid 
personality.  There is no evidence in these records of an 
etiological relationship between the veteran's service and 
the psychiatric disabilities diagnosed after service.  These 
records also fail to provide any evidence that the 
psychiatric disabilities are superimposed on the personality 
disorder diagnosed during service.    

In statements submitted in support of her appeal, the veteran 
contends that her current psychiatric conditions are related 
to the personality disorder diagnosed during service.  
However, the veteran is not a medical professional and is 
therefore not competent to render an opinion on the cause of 
her disability.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the veteran's own assertions are not sufficient to provide a 
nexus to service.  

After a review of the evidence, including service and post-
service medical records, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for a psychiatric disability.  There is no 
evidence of a relationship between the personality disorder 
diagnosed during service and the psychiatric disabilities 
diagnosed after service.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  


ORDER

Service connection for a psychiatric disability is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


